Citation Nr: 0700696	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-08 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1974 to November 1976.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision by the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran did not engage in combat, and there is no 
credible supporting evidence of a claimed stressor event in 
service to support a current diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a letter in June 2003 (prior to the RO's initial 
adjudication of the instant claim), the veteran was informed 
of the evidence and information necessary to substantiate her 
claim, the information required of her to enable VA to obtain 
evidence in support of her claim, the assistance that VA 
would provide to obtain evidence and information in support 
of her claim, and the evidence that she should submit if she 
did not desire VA to obtain such evidence on her behalf.  The 
VCAA letter informed the veteran that she should submit any 
medical evidence pertinent to her claim.  It also advised her 
of the ways she could substantiate occurrence of a stressor 
event in service.

While the veteran did not receive notice regarding ratings of 
the disability on appeal or effective dates of awards 
(Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of such an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by the 
lack of such notice.

The veteran's service records and medical records are 
associated with the claims file, as are VA and pertinent 
private treatment records.  The RO requested Social Security 
Administration (SSA) records in June and September 2003.  SSA 
replied in January 2005, that the veteran's file had been 
destroyed.  The RO arranged for a PTSD examination in 
September 2003.  The veteran has not identified any 
pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of this claim.




B.		Factual Background

The veteran's service medical records include an enlistment 
examination report which shows she noted she had had 
depression or excessive worry.  It was noted that she had 
situational anxiety, and that there was no history of drug 
usage.  On service discharge examination there was no mention 
of psychiatric complaints, findings, diagnosis.  Psychiatric 
evaluation was normal.  

The veteran's DD Form 214 indicates that her military 
occupational specialty was military police.  Service 
personnel records show that the veteran enlisted at pay grade 
E-1.  She received good evaluations throughout active service 
and was promoted in April 1976.  A birth certificate shows 
she had a child born in July 1976.  Other documents show she 
married the child's listed father in August 1976.  In October 
1976, she requested discharge from the military for financial 
hardship.  She stated she was unable to fulfill her military 
obligations and care for her infant son (notably, she stated 
that she did not ask for a discharge while she was pregnant, 
because she had the sincere desire to have her aunt care for 
the child so that she could remain in the military).  She 
reported that her husband was in Oregon in school part-time 
and unable to help.  Her husband and his parents also sent 
letters on her behalf attesting that the family needed to be 
reunited and that an early discharge would decrease their 
financial hardship.  She was released from active duty in 
November 1976 at pay grade E-4.

VA treatment notes from May to June 1987 show the veteran was 
hospitalized and treated for anorexia and depression.  She 
was also treated for alcohol and substance abuse off hospital 
grounds.  

Treatment records from J. M., MD dated March to May 1996 note 
the veteran's ongoing psychiatric treatment for bipolar 
disorder.

A July 1996 VA general/medical examination report notes the 
veteran's reports of a long history of anorexia and eating 
disorders as well as PTSD.  She stated that the anorexia and 
eating disorders date back to when she was an adolescent.  
She reported the PTSD dates back to "ritualistic-childhood 
sexual abuse" performed by her aunts who raised her.  She 
stated she has had problems with PTSD throughout her adult 
life, was currently on Prozac, Depakote and Risperdal, and 
had bipolar disorder diagnosed.  

A July 1996 VA mental disorders examination report notes the 
veteran's complaints of chronic depression and mood swings.  
She reported a history of sexual abuse beginning in 
childhood.  She stated that about ten years prior, she was 
hospitalized at a VA facility and had PTSD diagnosed.  On 
examination, her affect was somewhat retired and depressed.  
Her insight was fair and judgment was socially intact.  Her 
intellect was in the average range.  The diagnoses included 
bipolar disorder, type I, mixed, by history and slightly 
depressed presentation.  

In January 2003, the veteran submitted her claim seeking 
service connection for PTSD.  She alleged a personal assault 
as the stressor event causing PTSD.  She stated that shortly 
after arriving at a permanent duty station, she went on a 
late evening walk with another member of her military police 
company, and that while they were out, he attacked her and 
attempted to sexually assault her.  She managed to fight him 
off and suffered only minor physical injury.  She stated that 
PTSD was not diagnosed until 1995 when she applied for Social 
Security disability benefits.

VA Rosenburg treatment records from 1997 to 2003 show ongoing 
treatment for various disabilities, including bipolar 
disorder.

On VA PTSD examination in September 2003, the veteran 
reported being sexually harassed and exploited by her 
immediate male "supervisor/NCO."  She stated that the 
forced relationship took place over a period of six months 
and resulted in a pregnancy and the birth of her first child.  
The veteran indicated that the relationship began 
approximately six months before the end of her military 
service.  She described that she was forced to have sex with 
her supervisor at least a couple of times a week while they 
were on duty.  She gave a history of her life changing since 
then.  She began to abuse substances, engaged in reckless 
behavior, and had no respect for the law or persons in 
authority.  On examination, her affect was appropriate to the 
content and material presented.  When discussing material 
that was painful to her, she became somewhat tearful.  Her 
thought processes were organized.  She did not appear 
delusional.  She denied delusions, hallucinations or suicidal 
ideation.  The diagnoses included bipolar disorder (which was 
previously diagnosed) and chronic PTSD.  The examiner noted 
that the veteran described her history prior to service as 
unremarkable.  He did note an earlier report to another VA 
examiner of a history of childhood abuse, and stated he did 
not know how much PTSD could be affected by that experience.  
He stated that after review of her service records and by her 
report, there were no indications of maladaptive behavior 
during her tour of duty.  The examiner noted that afterwards 
there appear to have been extreme changes in her behavior and 
emotional functioning, including, by the veteran's report, a 
significant increase in the use of illegal substances, 
reckless and dangerous behavior, and an inability to care for 
her children as well as years of incarceration.  The examiner 
concluded, that by report, the veteran presently exhibited 
symptoms of PTSD.

In her April 2004 notice of disagreement, the veteran named 
an alleged perpetrator of her alleged assault.  She reported 
that she learned she was pregnant in March 1976 and her son 
was born in July 1976.  She asserted that the reason she 
suddenly asked for an early discharge was to get as far away 
as possible from the named person.  She requested that VA 
locate him and require him to submit to a DNA test (to 
compare with her child's DNA).

In a September 2004 letter, the veteran's sister reports that 
the veteran was outgoing and positive prior to service.  She 
states that the veteran confided in her during the Christmas 
holidays of 1975 that she suspected she was pregnant from one 
of her superiors who was repeatedly assaulting her.  She 
opines that the veteran's destructive behavior was related to 
her experiences in the military.

In a March 2005 statement from the veteran's former spouse 
supports her assertion that VA should get a DNA sample from 
the alleged perpetrator of her sexual assault, and relates 
her destructive behavior to her experiences in the military.

In her March 2005 VA Form 9, the veteran reiterates that VA 
should get a DNA sample from her alleged assailant.  She 
stated that after the incidents, she used up her leave, took 
more medication, and her job performance and weight 
decreased.
C.		Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

D.		Analysis

Postservice medical evidence shows PTSD has been diagnosed.  
However, that of itself is insufficient to establish service 
connection for such disability.  What is also needed is 
credible evidence that a stressor event in service actually 
occurred.  38 C.F.R. § 3.304(f); See Cohen, 10 Vet. App. at 
128 (Since it is not shown that the veteran engaged in 
combat, there must be corroborative supporting evidence that 
the alleged stressor event in service actually occurred.).  

The veteran alleges she was sexually assaulted in service.  
Upon close review of the evidentiary record, the Board finds 
that service department records and other contemporaneous 
evidence contradict, and do not support, her stressor 
accounts, and that consequently the stressor accounts are not 
credible.  

Noteworthy initially are the inconsistencies in her accounts, 
e.g., her early (1996) accounts report childhood sexual 
abuse, and later accounts deny it.  Initially, with her claim 
seeking service connection, she provided an account of an 
"attempted" sexual assault by another MP shortly after 
arrival at a duty station.  She indicated she fought off this 
attack and suffered only minor injury.  This account is in no 
way corroborated by any independent evidence, and the 
veteran's later accounts of a stressor event in service have 
focused on alleged repeated "forced" sex with a superior on 
a weekly basis.  She alleged (see September 2003 VA 
examination report) that these incidents began 6 months prior 
to her separation from service, that she had a child from the 
forced sexual (of which she seeks DNA confirmation), and that 
she left service to get away from the perpetrator.  

Regarding her accounts, it is noteworthy that if the alleged 
assaults began 6 months prior to her separation from service, 
they would have begun about May 1976.  As a birth certificate 
shows her child was born in July 1976, it is highly unlikely 
that the child was a product of the alleged forced sex.  
Notably, the birth certificate lists a person the veteran 
married about a month after the birth of her child as the 
child's father.  The Board finds no reason to question the 
official contemporaneous document.  [Regarding the request 
for a DNA sample, the Board has no authority to conduct 
criminal investigations or to mandate collection of DNA 
samples.  If the veteran seeks such to establish her child's 
paternity, the proper forum would appear to be in a civil 
suit or a criminal complaint.]  As for the supporting 
statement from her sister to the effect that during the 1975 
Christmas holidays the veteran confided in her regarding the 
assaults by her superior, it is observed that such would have 
only been possible if the veteran was prescient, as by the 
veteran's own accounts, the assaults began approximately 5 
months later.  

As to the allegation that the veteran left service only to 
place distance between herself and her alleged assailant, 
there is much contemporaneous evidence to the contrary.  
Records show that factors that caused her to request a 
"hardship" separation included a sudden unavailability of a 
planned child care provider for her newborn child, her 
husband's distant posting, and the emotional and financial 
strains these placed on her family.  Contemporaneous 
correspondence from her family corroborates that this was why 
she sought early separation from service.

Notable also is that there is no contemporaneous evidence 
suggesting that a traumatic event had occurred in service.  
Significantly, the veteran's performance appraisals in 
service were good, and she received a promotion about 3 
months prior to the birth of her child.  While there is 
historical evidence that after service the veteran engaged in 
self-destructive behavior, including drug abuse, and criminal 
activity (a period of incarceration is noted), there is no 
contemporaneous evidence relating such to a stressor event in 
service.  The only evidence for such relationship stems from 
her allegations.  

In short, while the record contains a diagnosis of PTSD, this 
is based on stressor accounts that are uncorroborated, not 
credible, and not confirmed.  Without credible evidence of a 
supporting in-service stressor, service connection for PTSD 
is not warranted.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).


ORDER

Service connection for PTSD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


